UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4694



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


REGINALD JARROD DOCKERY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (1:05-cr-355)


Submitted:   October 20, 2006             Decided:   November 6, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, Lisa B. Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIUM:

          Reginald Jarrod Dockery entered a conditional guilty plea

to possession of a firearm after having been convicted of a felony

offense, in violation of 18 U.S.C. § 922(g)(1)(2000), and was

sentenced to twenty-seven months of imprisonment. Dockery reserved

his right to appeal the district court’s denial of his motion to

dismiss the indictment on the ground that his previous North

Carolina conviction for breaking and entering a motor vehicle and

felonious larceny after breaking and entering did not constitute a

“prior felony” for purposes of § 922(g)(1).          He argues that under

North Carolina law and given his particular criminal history, he

faced less than one year of imprisonment.             Dockery asserts his

North Carolina convictions were not proper predicate offenses under

the indictment because the applicable term of imprisonment was less

than one year.       Dockery asserts the same issue on appeal but also

acknowledges that his claim is foreclosed by circuit precedent.

          We conclude, as Dockery admits, that the district court

did not err because his argument is foreclosed by United States v.

Harp, 406 F.3d 242, 246-47 (4th Cir.), cert. denied, 126 S. Ct. 297

(2005), in which we found United States v. Jones, 195 F.3d 205 (4th

Cir. 1999), still viable after Blakely v. Washington, 542 U.S. 296

(2004), and United States v. Booker, 543 U.S. 220 (2005), and

reaffirmed    that    a   prior   North   Carolina   conviction   satisfies

§ 922(g)(1) if any defendant charged with that crime could receive


                                    - 2 -
a sentence in excess of one year.   Thus, because a sentence of over

twelve months could be imposed on a defendant convicted of breaking

and entering a motor vehicle and felonious larceny after breaking

and entering, Dockery’s prior convictions were properly considered

felonies.

            Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -